Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Luther Jay Stowe, Appellant                          Appeal from the 6th District Court of Red
                                                     River County, Texas (Tr. Ct. No. CR-
No. 06-13-00203-CR        v.                         00479). Memorandum Opinion delivered
                                                     by Chief Justice Morriss, Justice Carter and
The State of Texas, Appellee                         Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Luther Jay Stowe, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED FEBRUARY 20, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk